Citation Nr: 0525493	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-05 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a hip disability.  

3.  Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to July 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This matter returns to the Board following a May 2004 remand 
for the purpose of affording the veteran a videoconference 
hearing.  This hearing was scheduled for July 2004, but could 
not be accomplished, as the veteran did not report.  In 
correspondence received from him in July 2004, the veteran 
reported that he was required to cancel his hearing for 
health problems.  In its current status, the case returns to 
the Board following completion of development made pursuant 
to its December 2004 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's inservice back injuries more likely than 
not contributed to the veteran's current low back disability.  

3.  The veteran does not have a hip disability that is 
related to injury, disease or event noted during his military 
service.  

4.  The veteran's gastrointestinal disease is not related to 
injury, disease or event noted during his military service.  


CONCLUSION OF LAW

1.  The veteran's low back disability was incurred during the 
veteran's active wartime service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The veteran does not have a hip disability that was 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  

3.  The veteran's gastrointestinal disorder was not incurred 
in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
In general entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Low Back Disorder
The veteran contends that he is entitled to service 
connection for low back disability.  At the November 2002 RO 
hearing, the veteran testified that he believes his back 
disability developed as a result of a series of injuries 
sustained during his military service.  The Board has 
reviewed the record and finds that the evidence supports the 
veteran's claim for service connection for a low back 
disability.  

The veteran's service medical records show that he was 
treated for complaints of low back pain with muscle spasm 
after lifting a heavy object in March 1973 and that he 
suffered a football injury resulting in deep gluteal 
tenderness in March 1974.  

The veteran has reported having a continuity of back symptoms 
since his military service.  Postservice treatment reports 
from VA, dated from April 1991 support his contentions and 
show that he had complains of pain associated with a low back 
disability.  

The veteran underwent a VA spine examination in January 2005.  
At that time, the veteran was observed to have low back 
disability associated with degenerative disc disease on the 
lumbar spine with evidence of loss of disc space height, mild 
bulging of he L4-5 level.  The examiner noted that the 
veteran presented a history of injuries when playing flag 
football, when he was involved in a motorcycle accident and 
when he was thrown from a mechanical bull.  The examiner 
opined that it was at least as likely as not that the 
veteran's in-service injuries contributed to his developing 
disability in the low back.  

This statement is credible as it is based on a review of the 
veteran's contentions, current physical findings and the 
entire clinical record.  Consequently, this evidence 
constitutes positive evidence in the veteran's claim for 
service connection for a low back disability.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is in relative equipoise with respect to 
whether that the veteran currently has a low back disability 
associated with injury, disease or event noted during his 
military service.  Therefore, the benefit of the doubt 
doctrine is for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, entitlement 
to service connection for a low back disability is allowed.

Left Hip Disability
The veteran contends that he is entitled to service 
connection for a left hip condition.  At a November 2002 RO 
hearing, he provided testimony to the effect that he never 
had problems with his left hip until he sustained inservice 
injuries while playing flag football in March 1973 and while 
lifting a heavy object in March 1974.  He testified that he 
has had continuous symptoms since his military service.  

The Board has reviewed the record and finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection.  The veteran's claim is denied 
because there is no current evidence of a current left hip 
disability.  

The veteran's inservice and post service records reflect that 
the veteran has had pain in the left hip.  However, these 
complaints have not been associated with any physical 
findings in the hip itself.  Instead the origin of these 
complaints has been associated with the veteran's back 
disability.  

The veteran underwent VA examination in January 2005.  At 
that time, the examiner noted that the veteran did not 
describe any symptoms indicating hip pathology.  The physical 
examination and X-ray studies failed to reveal significant 
findings.  

While the veteran's contentions regarding the origin of a hip 
disability has been considered, such statements are probative 
only to the extent that a layperson can discuss personal 
experiences.  But, generally, laypersons cannot provide 
medical evidence because they lack the competence to offer 
medical opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Although the veteran is competent to describe continuity of 
symptoms, he is advised that that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet.App. 282 (1999).  Unfortunately, the veteran has not 
brought forth any evidence showing current disability.  In 
the absence of evidence of current disability, the evidence 
of record does not support a claim for service connection for 
a left hip disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has a hip disability 
associated with injury, disease or event noted during his 
military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, entitlement 
to service connection for a left hip disability is denied.



Gastrointestinal Disorder
The veteran contends that he is entitled to service 
connection for a gastrointestinal disorder.  He has provided 
testimony to the effect that he had no problems with his 
stomach until his military service when he was treated 
continuously from April 1973.  The veteran alleges that his 
gastrointestinal symptoms have persisted through the present.  

The Board has reviewed all the pertinent evidence of record 
and finds that the preponderance of the evidence is against 
the claim for service connection for a gastrointestinal 
condition.  The Board observes that the veteran's service 
medical records confirm intermittent treatment for 
gastrointestinal complaints from 1973.  In addition, the 
January 2005 VA examination establishes that current 
disability exists.  The veteran's gastrointestinal complaints 
have been associated with diverticular disease, polyps and 
hemorrhoids.  In a March 2005 addendum, the examiner opined 
that it is less likely than not that the veteran's existing 
gastrointestinal conditions are related to the veteran's 
military service.  This opinion was based on the veteran's 
contentions, a contemporaneous medical examination and a 
review of the entire clinical record.  As a consequence the 
March 2005 statement is credible and constitutes negative 
evidence in the veteran's case.  

The only positive evidence in this regard are the veteran's 
contentions.  While his contentions regarding the origin of a 
gastrointestinal condition have been considered, such 
statements are probative only to the extent that a layperson 
can discuss personal experiences.  The veteran does not claim 
and the evidence does not show that he has special medical 
training.  The Court has established that generally, 
laypersons cannot provide medical evidence because they lack 
the competence to offer medical opinions.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has a gastrointestinal 
disorder associated with injury, disease or event noted 
during his military service.  Therefore, the benefit of the 
doubt doctrine is for application.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  In view of the foregoing, entitlement 
to service connection for a gastrointestinal condition is 
denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of VCAA in a March 2001 
letter.  In this and subsequent letters, the RO notified the 
veteran how he could prevail on the issue of service 
connection and of VA's duties to assist him in the 
presentation of his claim.  The RO afforded the veteran 
details about the sources of evidence that might show his 
entitlement.  In addition, the RO informed the veteran of the 
allocation of burdens of obtaining the needed information.  
He was asked to tell VA about any other information or 
evidence he wanted it to get for him.  In addition, the RO in 
its January 2005 letter specifically asked the veteran to 
submit all evidence in his possession.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Moreover, the Board concludes that no 
errors exist as to timing or content of the notices provided 
in this case.  

With respect to its duty to assist, the veteran, RO obtained 
the veteran's service medical records and reports of VA 
evaluation and treatment.  In addition, the RO scheduled VA 
examinations in order to obtain evidence of current 
disability and a nexus opinion.  Hearings were scheduled on 
his behalf.  In view of the foregoing, VA, to the extent 
possible, has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Therefore, he is not be 
prejudiced by the Board's proceeding to the merits of the 
claim.  


ORDER

Service connection for a low back disability is allowed.  

Service connection for a left hip disability is denied.  

Service connection for a gastrointestinal condition is 
denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


